Citation Nr: 0517060	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  99-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
evaluated as 30 percent disabling prior to October 1, 2004, 
and as 60 percent disabling beginning on that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1972 to 
November 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

When the case was last before the Board in October 2003, it 
was remanded for additional development.

In a February 2005 decision, the RO increased the rating for 
bronchial asthma to 60 percent, effective October 1, 2004.  
As this does not represent the highest rating for this 
disability, the appeal continues.

The Board also notes that the examiner who conducted the 
October 2004 VA examination stated that the veteran is 
unemployable due to his service-connected bronchial asthma.  
The veteran currently meets the schedular criteria for a 
total rating based on unemployability due to service-
connected disabilities.  Consequently, the Board concludes 
that the issue of entitlement to a total rating based on 
unemployability is raised by the record.  Since this issue 
has not been addressed by the RO, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  On pulmonary function testing prior to October 1, 2004, 
the veteran's Forced Expiratory Volume in one second (FEV-1) 
has not been worse than 56 percent of predicted and the ratio 
of FEV-1 over Forced Vital Capacity (FVC) has not been worse 
than 56 percent of predicted.  

2.  On pulmonary function testing beginning on October 1, 
2004, the veteran's FEV-1 has not been worse than 40 percent 
of predicted and the ratio of FEV-1 over FVC has not been 
worse than 40 percent of predicted.  

3.  At no time has the veteran required monthly visits to a 
physician for exacerbations of bronchial asthma, nor has he 
required systemic corticosteroids at least three times a year 
because of the disorder.  


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma for the period prior to October 1, 2004, is 
not established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.97, Diagnostic Code 6602 (2004).

2.  Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma for the period beginning October 1, 2004, is 
not established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.97, Diagnostic Code 6602 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the supplemental statements 
of the case, a May 2003 letter from the RO, and an August 
2004 letter from the Tiger Remand Team, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, to this extent, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[I]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. At 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. At 120.

In this case, the RO readjudicated the veteran's claim for an 
increased rating for bronchial asthma following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  There is no indication or reason to believe 
that its decision would have been different had the claim not 
been previously adjudicated.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The veteran filed the current claim for an increased 
evaluation in November 1998.  

A February 1999 VA exam report notes that the veteran's FVC 
was 124 percent of predicted, his FEV-1 was 98 percent of 
predicted, and his FEV-1/FVC was 91 percent of predicted.  
The examiner stated that this showed normal pulmonary 
function.  On physical exam the lungs showed wheezes in the 
left upper lobe without accessory muscle use and with 
symmetrical expansion.  

A September 2000 pulmonary inpatient progress note states 
that the veteran was seen for a follow-up visit for chest 
pain and was subsequently admitted to the hospital for acute 
renal failure.  There was no recurrence of purulent sputum, 
cough, or chest pain.  On exam, there were neither rales nor 
wheezes.  No further pulmonary clinic follow-up was 
necessary.  

A December 2002 VA progress note states that the veteran's 
lungs were clear bilaterally, and there were no wheezes, 
rales, or rhonchi.

An April 2003 VA progress note states that the veteran 
complained of shortness of breath.  

VA medical records from May 2003 show that the veteran's FEV-
1/FVC was 63 percent of predicted and his FEV-1 was 63 
percent of predicted.

The report of a VA examination dated October 1, 2004, notes 
that the veteran complained of asthma attacks that occur once 
or twice a month and last a few hours.  After the attacks he 
resumes his normal activity, but during an asthma attack he 
has to rest and take his prescription medication.  He was not 
currently on oral steroids and has not been on oral or 
systemic steroids.  He has not had any prescribed periods of 
bed rest or incapacitation due to his asthma in the last 
year.  Pulmonary function tests showed that the veteran's FVC 
was 93.2 percent of predicted, his FEV-1 was 55 percent of 
predicted and his FEV-1/FVC was 47 percent.  The examiner 
stated that the spirometry revealed the presence of moderate 
obstructive lung disease.  Diffusing capacity was moderately 
decreased and did not improve when adjusted for alveolar 
volume, which indicated loss of functional pulmonary 
capillary.  When compared to tests performed in May 2003, 
flows were moderately worse.  The diagnosis was asthma with 
moderate obstructive defect.  Based on the current condition 
of the veteran's asthma and the progressive worsening since 
2003, the examiner opined that the veteran is not considered 
employable.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2004).

A 10 percent rating will be assigned for bronchial asthma 
manifested by FEV-1 of 71- to 80-percent of predicted, a 
ratio of FEV-1/FVC of 71- to 80 percent of predicted, or if 
intermittent inhalational or oral bronchodilator therapy is 
required.  A 30 percent rating will be assigned for bronchial 
asthma with an FEV-1 of 56- to 70 percent of predicted, FEV-
1/FVC of 56 to 70 percent of predicted, where daily 
inhalational or oral bronchodilator therapy is required, or 
where inhalational anti-inflammatory medication is required.  
The next higher rating of 60 percent is appropriate for 
bronchial asthma with an FEV-1 of 40 to 55 percent of 
predicted; FEV-1/FVC of 40 to 55 percent of predicted; where 
at least monthly visits to a physician are required for 
exacerbations; or where intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids are required.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2004).

The findings on the February 1999 VA exam and the May 2003 VA 
progress notes show that the veteran's bronchial asthma is 
not more than 30 percent disabling for the period prior to 
October 1, 2004.  The February 1999 exam results were 
described as normal and indicate that the FVC was 124 percent 
of predicted, the FEV-1 was 98 percent of predicted, and the 
FEV-1/FVC was 91 percent of predicted.  These results do not 
warrant a rating higher than the then assigned 30 percent.  
Moreover, the May 2003 spirometry results, which show that 
the FEV-1/FVC was 63 percent of predicted and the FEV-1 was 
63 percent of predicted, indicate that a 30 percent rating 
(FEV-1 of 56- to 70 percent of predicted, FEV-1/FVC of 56 to 
70 percent of predicted) is appropriate for this time period.

The findings on the pulmonary function tests in October 2004 
do not evidence disability to a greater degree than is 
already assigned.  The pulmonary function testing in October 
2004 disclosed impairment that justifies the currently 
assigned evaluation of 60 percent (FEV-1/FVC of 40 to 55 
percent of predicted), but not higher.  Nothing in the 
medical evidence, to include extensive treatment records, 
shows that the veteran has had at least monthly visits to a 
physician for required care of exacerbations or at least 
intermittent courses of systemic corticosteroids for the 
disorder.  

In sum, the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to a higher rating for bronchial asthma is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


